DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/13/22 has been entered.
 
Withdrawn Claim Rejections
The rejection of claim 12 under U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends is hereby withdrawn in view of the claim amendments filed on 10/13/22.
	The rejections of claims 1, 3-8, 10-17 and 20-21 under 35 U.S.C. 103 as being unpatentable over Kshirsagar et al. (WO 2013/065029; published: 5/10/13; of record), in view of Muo et al. (CN 104083396; published: 10/8/14; of record); and claims 9 and 18-19 under 35 U.S.C. 103 as being unpatentable over Kshirsagar et al. (WO 2013/065029; published: 5/10/13; of record) and Muo et al. (CN 104083396; published: 10/8/14; of record) as applied to claims 1, 3-8, 10-17 and 20-21 above, and further in view of Horn (US 2018/0098937; of record) are hereby withdrawn in view of the claim amendments filed on 10/13/22.

New Claim Objections
Applicant’s claim amendments have necessitated the following new grounds of objection.
Claim 1 is newly objected to because of the following informalities: In the last line there is a hyphen between “1 µm” and “about 3 µm”. The Examiner suggest replacing the hyphen with the word “to”.
  Appropriate correction is required.

New Claim Rejections - 35 USC § 112(a) - New Matter
Applicant’s claim amendments have necessitated the following new grounds of rejection.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 3-5, 7-21 and 32 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
37 CFR 1.118 (a) states that “No amendment shall introduce new matter into the disclosure of an application after the filing date of the application”.  Specifically, the limitation of claim 1 that requires “an effective number of particles” to comprise “moxifloxacin or a pharmaceutically acceptable salt thereof” is considered new matter.
In Example 2, of the specification, Applicants describe how the moxifloxacin hydrochloride and prednisolone acetate ophthalmic suspension is made. In the description of the method of making the abovementioned suspension, the Applicants state that in steps 4 and 5: “4. Upon complete dissolution of the benzalkonium in the sodium citrate monohydrate, polysorbate-80 solution, and disodium edetate solution, the complete quantity of moxifloxacin hydrochloride was added and stirred until completely dissolved. 5. Upon complete dissolution of moxifloxacin hydrochloride, the total quantity of hyaluronic acid was added to the completely dissolved solution of sodium citrate monohydrate, polysorbate-80, disodium edetate dihydrate and moxifloxacin hydrochloride and stirred for 2 hours at moderate speed (to ensure complete dissolution of the hyaluronic acid).” The specification is very clear that the moxifloxacin is completely dissolved and therefore cannot be part of the particles, as required by the claims. A search of the remaining portions of the specification failed to provide literal support for such.
	Applicants point to [0049] in the specification for providing support for such; however, nothing in [0049] pertains to particles. 
MPEP §2163.06 notes "If new matter is added to the claims, the examiner should reject the claims under 35 U.S.C. 112, first paragraph - written description requirement.  In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981)."  MPEP §2163.02 teaches that "Whenever the issue arises, the fundamental factual inquiry is whether a claim defines an invention that is clearly conveyed to those skilled in the art at the time the application was filed...If a claim is amended to include subject matter, limitations, or terminology not present in the application as filed, involving a departure from, addition to, or deletion from the disclosure of the application as filed, the examiner should conclude that the claimed subject matter is not described in that application.  MPEP §2163.06 further notes "When an amendment is filed in reply to an objection or rejection based on 35 U.S.C. 112, first paragraph, a study of the entire application is often necessary to determine whether or not "new matter" is involved.  Applicant should therefore specifically point out the support for any amendments made to the disclosure".

New Claim Rejections - 35 USC § 112(b)
Applicant’s claim amendments have necessitated the following new grounds of rejection.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 3-5, 7-21 and 32 are newly rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 is unclear. Claim 1 recites: “…the at least two pharmaceutical ingredients comprising (1) moxifloxacin or a pharmaceutically acceptable salt thereof in a range of about 0.01% to about 0.5% by weight, and…”. It is not clear if the recited concentration range is based on the total weight of the “at least two pharmaceutical ingredients” or if it is based on the total weight of the composition. Thus, the metes and bounds of the claims cannot be determined and the claims are indefinite.
Claim 9 is unclear. Claim 9 recites: “…wherein the at least one ionic suspension agent further comprises carboxymethylcellulose, acacia gum or a mixture of any or all thereof”. It is not clear if the species can be the one and only “ionic suspension agent” recited in claim 1 or if the composition has to contain a different ionic suspension agent and the “carboxymethylcellulose, acacia gum or a mixture of any or all thereof” is in addition to it. Thus, the metes and bounds of the claims cannot be determined and the claims are indefinite.
Claims 11-12 recite the limitation "the hyaluronic acid" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Claims 11-12 depend from claim 1, but claim 1 does not contain an “hyaluronic acid” limitation.  Therefore, it is unclear what this limitation refers to and how to interpret the claim. The Examiner suggests amending claims 11 and 12 to depend from claim 10, which requires the at least one ionic suspension agent is mostly composed of a hyaluronic acid component.
Claim 19 recites the limitation “the polyoxyl-ethylated castor oil” in lines 1-2. There is insufficient antecedent basis for this limitation in the claim.  Claim 19 depends from claim 1, but claim 1 does not contain a “polyoxyl-ethylated castor oil” limitation.  Therefore, it is unclear what this limitation refers to and how to interpret the claim. The Examiner suggests amending claim 19 to depend from claim 18, which requires the composition to comprise an effective amount of a polyoxyl-ethylated castor oil solubilizing agent.
Claim 3-5, 7-21 and 32 depend from claim 1, and have thus been included in the rejection.

Response to Arguments
Applicants’ arguments are moot in view of the new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENEVIEVE S ALLEY whose telephone number is (571)270-1111.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GENEVIEVE S ALLEY/Primary Examiner, Art Unit 1617